Citation Nr: 1234465	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine with chronic neck and left trapezius area pain.

2.  Entitlement to service connection for a left shoulder disorder, diagnosed as left scapular area pain due to periscapular bursitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to February 2000 and from March 2003 to December 2003.  He also had reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's claims were previously before the Board and remanded in November 2011 for additional development.  They are properly before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine with chronic neck and left trapezius area pain is related to the Veteran's active service.

2.  Left scapular area pain due to periscapular bursitis was first manifest after service and is not related to any incident of service.






CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine with chronic neck and left trapezius pain was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left shoulder disorder, diagnosed as left scapular area pain due to periscapular bursitis, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To the extent that this claim is granted, no further discussion is warranted.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in January 2007 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The letter also included notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in March 2007.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All identified medical treatment records have been obtained.  Furthermore, the Veteran was provided with an August 2008 examination as regarding these issues, along with a December 2011 addendum.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Since the examination and addendum, taken together, were provided by medical professionals, who reviewed the claims file, obtained history from the Veteran, conducted a thorough examination, and provided a conclusion based upon a stated rationale, the Board finds that they are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service records dated in March and April 2003 show that the Veteran received anthrax immunizations.

In a September 2003 report of medical history, the Veteran denied any problem with his shoulders and reported recurrent back pain or any back problem but did not provide any explanation.  He did report a small lump on his neck that began two days ago.

A July 2004 private treatment record indicates that the Veteran complained of headaches and neck pain for the past year.  It started at the top of his head and recently he had been having severe neck pain and "cracking" of his neck.

An October 2004 reserve service examination report indicates that the Veteran's spine and upper extremities were normal.  On a report of medical history completed at that time, the Veteran denied any history of a painful shoulder, recurrent back pain, or any back problem.

In December 2004, the Veteran filed his original claim for VA benefits.  He raised claims for service connection for hypertension, migraine headaches, and chronic dehydration with dysphagia but did not raise claims related to his neck or shoulder.

A December 2004 VA outpatient treatment record shows that the Veteran was establishing care with the VA and did not report a history related to his shoulder or neck.

A June 2005 reserve service record indicates that the Veteran reported having low back pain after being involved in a motor vehicle accident in February 2005.

An August 2005 private medical record shows that the Veteran underwent MRI of his cervical spine.  The impression was mild degenerative changes of the cervical spine with disc protrusions at C3/C4 and C4/C5, with mild narrowing of the central canal and bilateral neural foramina.

When the Veteran filed the current claim in December 2006, he indicated that his back pain started in May 2003, and he started treatment in August 2005 or October 2006.

A March 2007 private treatment record shows that the Veteran complained of neck and left shoulder blade stiffness.  He stated that, while he was in Iraq, he was not in combat and was not involved in lifting extremely heavy weights.  The physician indicated that the Veteran might be suffering from neck and left shoulder blade stiffness secondary to his current occupation, which involved reading for long hours.

A subsequent March 2007 private treatment record shows that the Veteran reported the onset of neck stiffness and upper back pain three years ago.  There was no trauma associated with the onset, but he had been serving in Iraq at the time.

A May 2007 private treatment record shows that the Veteran had not participated in physical therapy and denied any new symptoms.  His pain was mostly in the neck and upper back.  Following examination, the assessment was myofascial pain syndrome, axial neck pain, and muscle spasm.

May and June 2007 private reports of x-rays of the left shoulder were unremarkable.

A June 2007 private treatment record shows that the Veteran complained of pain in the neck region for approximately four years.  There was no specific injury, but he reported having the pain since before he was deployed to Iraq in 2003.

In a June 2007 written statement, the Veteran indicated that, while he complained of back pain during service, he did not receive much treatment because he was in Iraq where there were limited medical facilities.  Even with the severe pain, he was able to continue to perform his duties.  His treatment did not begin right after separation from service, because he was a college student and could not afford to seek health treatment.

In an August 2007 written statement, the Veteran's fellow servicemember indicated that he served with the Veteran during the Iraq War.  While they were mobilized during Operation Iraqi Freedom, he noticed the Veteran unintentionally turning his neck in a jerking motion.  It seemed as if he had pain that was unbearable.  Prior to activation, the Veteran never showed any signs or symptoms.

A November 2007 VA outpatient record shows that the Veteran complained of neck and back pain for four years.

A December 2007 private medical record shows that the Veteran was last seen in June 2007 for shoulder and neck pain of unclear etiology.  The impression was thoracoscapular bursitis.

In a January 2008 private treatment record, the Veteran reported the onset of his left shoulder and neck pain in April 2003.

In an April 2008 written statement, the Veteran's wife stated that she met him in April 2001.  When she travelled to California in March 2003 to marry him, she noticed that he was jerking his neck from side to side and complained of stiffness and tightness in his neck and upper back.  He mentioned these symptoms in a few of his letters from Iraq.  When he returned from Iraq, he had the same symptomatology, which continued to worsen.

In May 2008, the Veteran submitted a March 2007 article from the internet, which stated that the Pentagon was conducting research into the effects of the anthrax vaccine.

In a May 2008 written statement, the Veteran indicated that he was activated for Operation Enduring/Iraqi Freedom in March 2003.  At that time, he was not suffering from or being treated for any medical condition and had no history of chronic back pain.  His current problems exist in his upper left back and cervical spine.  After being activated for war, his unit went to California to conduct training operations.  That was when he first started experiencing severe headaches and a stiff cervical spine and left upper back.  All of this took place almost immediately after he received the anthrax vaccine.  Beginning at that time, he was constantly moving his neck from side to side, because it was tight and painful.  He experienced loss of range of motion of his neck.  He also developed excruciating pain in his left upper back that continued today.  He stated that he did not initiate a claim regarding back pain in December 2004 on the advice of his physician, who said that everyone had back pain following war and that it would go away.  He followed this advice with the hope that it would resolve, but it did not.  The Veteran states that he underwent MRI of his neck at Milton Hershey medical center in June 2005, which revealed several disc bulges.  He was told that this was nothing to be worried about.  After waiting for the pain and symptoms to resolve, he filed a claim in December 2006.

In July 2008, the Veteran testified at a hearing at the RO.  He described constant pain in his back and neck for the past five years.  He did not recall an injury, but the pain began almost immediately after he received the anthrax vaccine.

In August 2008, the Veteran underwent VA examination.  The statements from the Veteran, his wife, and his fellow servicemember were reviewed.  The Veteran stated that he did not know if his neck stiffness was related to his headaches.  When he was in service, more attention was paid to his headaches.  All of these symptoms began after his anthrax vaccination.  He stated that they began in April 2003 and have consistently remained painful since then.  He denied any specific injury.  As a base security guard, he had to wear a flak vest but did not have to carry any other heavy weights.  He stated that he did not complain of neck pain during service, because it would have seemed that he was not interested in going to Iraq.  Following examination, to include the taking of x-rays, the impression was degenerative disc disease of the cervical spine, chronic neck and left trapezius area pain due to degenerative disc disease of the cervical spine, and left scapular area pain due to periscapular bursitis.  The examiner indicated that there was a normal physical examination of the bilateral shoulders without any objective evidence of pathology.  

The examiner opined that the left periscapular bursitis was not related to the Veteran's neck pain that he complained of in 2003.  With regard to his neck pain, the examiner indicated that there were consistent complaints from the Veteran and others that he demonstrated this pain since prior to his deployment to Iraq.  At that time, his complaints were mainly headaches.  An MRI done in 2005 was negative for degenerative disc disease.  The x-rays of the cervical spine indicated some traumatic sequelae.  However, the Veteran denied any injury to his neck.  There were no studies conducted in 2003 or 2004 regarding his neck pain.  There is no evidence of treatment for the neck in the Veteran's service treatment record, although he was treated for multiple unrelated conditions, including headaches, during that timeframe.  Although headaches can cause tension myalgias, they are not causally related to degenerative disc changes of the spine.  The examiner could not resolve the issue without resorting to speculation because the Veteran had not received any treatment to his neck or left shoulder area until after he left active duty, even though he sought treatment during active duty for other conditions.  With regard to whether any complaints are related to the anthrax vaccination, the examiner indicated that it was beyond his expertise to determine the effects of anthrax vaccination to isolated cervical spine degenerative disc disease and neck pain with stiffness.

In May 2011, the Veteran's fellow servicemember indicated that he did not recall the Veteran having any problems with his neck or back prior to activation for Operation Enduring Freedom.  During their activation, he witnessed the Veteran in extreme pain and discomfort due to pain in his neck and back.  He recalled the Veteran rotating and stretching his neck due to tightness and pain.  When asked what was wrong, the Veteran replied that he was in serious pain in his neck and upper back region.  The Veteran continued to complain of this pain today.

In a December 2011 addendum opinion, a VA examiner reviewed the claims file and up-to-date information regarding the anthrax vaccine and its adverse reactions.  It was the examiner's opinion that the anthrax vaccine did not cause isolated cervical spine degenerative disc disease and neck pain with stiffness.

In an August 2012 written statement, the Veteran indicated that he did not know if the anthrax vaccination caused his problem.  During his deployment, he had to hike with a pack on and participate in a lot of physical activities, which may have also caused his injuries.  He stated that he complained to Navy personnel on a number of occasions about his problem and was given pain medication.

To a large extent, the outcome of this appeal depends upon the Veteran's report of when his symptomatology began and whether that report is credible.  After reviewing the claims file, the Board finds that the Veteran's report of his symptom history is somewhat inconsistent.  The Veteran's service treatment records contain no evidence of treatment for a neck or back problem.  While he reported a history of a back problem in September 2003 and sought treatment for a one-year history of neck pain in July 2004, he denied any such history when examined in conjunction with his reserve service in October 2004 and failed to file a claim for any of these disorders when he initiated his first VA claim for benefits in December 2004.

In all subsequent written statements and treatment records, the Veteran reports a history of neck and back symptomatology that dates to approximately April 2003, and he has submitted numerous written statements from other people in his life corroborating these reports.  The Board finds that these statements are consistent with the report the Veteran gave to a medical provider when he first sought treatment for these symptoms in July 2004.  This is highly probative evidence regarding the onset of the Veteran's symptoms.  While the Veteran's subsequent denial of any history of symptoms in October 2004 is also very probative evidence, the July 2004 private treatment record is given at least equal weight when the Board is assessing continuity of symptomatology.

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's neck and upper left back pain began in approximately April 2003, during active duty and has continued.  Therefore, continuity as to this symptomatology is shown.  However, continuity as to shoulder symptomatology is not shown.  While the Veteran has occasionally referred to shoulder pain and stiffness, it is clear from the record that he is, instead, describing symptoms associated with his left upper back, as he subsequently stated on numerous occasions.  Since the Veteran has not asserted continuity of symptomatology related to his shoulder and there is no other evidence suggesting such continuity, it is not shown by the record.

In August 2008, the Veteran underwent VA examination, during which he reported the onset of his pain was in April 2003.  The impression, following examination, was degenerative disc disease of the cervical spine, chronic neck and left trapezius area pain due to degenerative disc disease of the cervical spine, and left scapular area pain due to periscapular bursitis.  While the examiner gave no opinion as to the origin of the Veteran's cervical spine degenerative disc disease, other than to state that it was not related to his service-connected headaches, he did provide an opinion that the left periscapular bursitis was not related to the Veteran's complaints of neck pain that began in 2003.

Based on the record, the Board has concluded that the Veteran's complaints of neck symptomatology since April 2003 are credible and competent.  Furthermore, the August 2008 VA examiner attributed the Veteran's current complaints of pain to his diagnosis of degenerative disc disease of the cervical spine.  The Board notes that there is no diagnosis of degenerative changes of the cervical spine in the record until August 2005, when the Veteran underwent MRI examination.  While this is more than one year after separation from service, the Board finds that it is close to the one-year period during which presumptive service connection is warranted for arthritis, and there was no examination of the Veteran's cervical spine prior to August 2005 that included an x-ray or MRI to determine whether degenerative changes were present.

While the August 2008 VA examiner did not specifically state that the Veteran's pain that is currently due to his cervical spine degenerative disc disease is the same symptomatology that he exhibited in April 2003, the Board finds that the majority of the competent and credible evidence of record suggests that it was.  The examiner specifically distinguished the current diagnosis of periscapular bursitis as not being related to the complaints of pain in April 2003 and stated that he was unable to provide a determination as to the cervical spine degenerative disc disease based upon the absence of treatment records for the neck during service.  Since the Board finds that the Veteran's complaints of pain and other symptomatology since April 2003 are credible, the VA examiner's opinion can be interpreted to support a finding that the pain experienced now that is due to cervical spine degenerative disc disease is the same that has been present since April 2003, the claim should be granted.

However, there is no evidence that symptomatology associated with the left shoulder has existed since service.  The Veteran has not alleged that this is the case, and there is no medical evidence of record suggesting that left shoulder pain or other symptomatology was present since that time.  Furthermore, the VA examiner specifically stated that the current diagnosis of left scapular area pain due to periscapular bursitis was not related to the neck pain the Veteran reported since 2003.  The Veteran has not specifically asserted that this is the case and has confined his written statements, particularly those given recently, to the pain only associated with his neck and upper back, which is being granted herein.  Given the evolution of the Veteran's complaints since his filed his claim, the Board finds that it is clear that any reference to his shoulder was instead a complaint about his left upper back area, which is subject to service connection herein.  As such, any claim of entitlement to service connection for periscapular bursitis that was raised by the record, must be denied.

While the evidence is at least in equipoise as to whether service connection is warranted for cervical spine degenerative disc disease with chronic neck and left trapezius are pain, the evidence preponderates against a finding that left scapular area pain due to periscapular bursitis is due or related to service.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine with chronic neck and left trapezius area pain, is granted.

Service connection for a left shoulder disorder, diagnosed as left scapular area pain due to periscapular bursitis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


